Citation Nr: 1022808	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-12 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to an increased disability rating for 
recurrent low back strain with spondylosis and intervertebral 
disc syndrome involving bilateral L1-S1 nerve roots, 
currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to 
November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2006, a 
statement of the case was issued in March 2007, and a 
substantive appeal was received in April 2007.

In June 2008, the RO assigned a higher rating of 40 percent 
for the Veteran's service-connected low back disability, 
effective February 15, 2008.  As the maximum schedular rating 
was not assigned, this issue remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

Although a Board hearing was requested on the Veteran's VA 
Form 9, received by VA in April 2007, the Veteran failed to 
report for his scheduled February 2010 hearing.  In February 
2010, the Board denied the Veteran's motion to reschedule his 
hearing.

The Board acknowledges the recent judicial holding in Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, 
the United States Court of Appeals for Veterans Claims held 
that a request for a total rating based on individual 
unemployability (TDIU), whether expressly raised by the 
Veteran or reasonably raised by the record, is not a separate 
'claim' for benefits, but rather, can be part of a claim for 
increased compensation.  In other words, if the claimant or 
the evidence of record reasonably raises the question of 
whether the Veteran is unemployable due to a disability for 
which an increased rating is sought, then part and parcel 
with the increased rating claim is the issue whether a TDIU 
is warranted as a result of that disability.  In the present 
case, during the course of the present appeal, the Veteran 
did file an express claim for TDIU.  That claim was denied by 
the RO in October 2009.  As the TDIU claim has already been 
addressed by the RO, the Veteran has the opportunity to 
appeal that determination is he so wishes.  The following 
decision is limited to the question of a higher rating for 
the low back disability.   

The issue of entitlement to service connection for left knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire time period contemplated by this appeal, 
the Veteran's service-connected recurrent low back strain 
with spondylosis and intervertebral disc syndrome involving 
bilateral L1-S1 nerve roots has been manifested by a 
disability picture more nearly approximating forward flexion 
of the thoracolumbar spine limited to 30 degrees or less; 
there has been no ankylosis or incapacitating episodes having 
a total duration of 6 weeks during a 12 month period.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for recurrent low back strain with spondylosis and 
intervertebral disc syndrome involving bilateral L1-S1 nerve 
roots have not been met for the period during the entire 
period contemplated by this appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.58, 4.59, 4.66, 4.71a, and Diagnostic Codes 5235 to 
5243 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in March 2006.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

The United States Court of Appeals for Veterans Claims 
(Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
purported to clarify VA's notice obligations in increased 
rating claims.  The Court held that a notice letter must 
inform the Veteran that, to substantiate a claim, he or she 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.  The 
Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in 
Vazquez, to the extent the Court imposed a requirement that 
VA notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the July 
2008 correspondence in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased 
rating claim.  The Veteran's claim was thereafter 
readjudicated October 2009 via a supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim is sufficient to cure 
a timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, VA treatment records, 
and private treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection 
with this appeal in March 2003, February 2008, and April 
2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports are thorough and contain sufficient 
detail so that the Board's evaluation of the low back 
disability is a fully informed one.  Thus, the Board finds 
that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the increased rating issue on 
appeal and the appellant is not prejudiced by a decision on 
the increased rating issue at this time.

Increased Rating

The Veteran contends that the severity of his service-
connected low back disability warrants a higher disability 
rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

(1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height;

(2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

(3)  40 percent - Forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

(4)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

(5)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be separately evaluated under an 
appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine listed 
above or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.  See 38 C.F.R. § 4.25 (combined ratings table).  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 1 week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation.  A 20 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.  A 40 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation is warranted when there are incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Factual Background

The present appeal involves the Veteran's claim that the 
severity of his service-connected recurrent low back strain 
with spondylosis and intervertebral disc syndrome involving 
bilateral L1-S1 nerve roots warrants a higher disability 
rating.  The Veteran's low back disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5243, as 
well as former Diagnostic Code 5292.  Historically, service 
connection was granted for recurrent low back strain with 
limitation of motion in June 1991, and given a 10 percent 
disability rating, effective November 2, 1990.  A March 2007 
decision increased the disability rating from 10 percent to 
20 percent, effective January 25, 2006.  Subsequently, a June 
2008 decision increased the disability rating from 20 percent 
to 40 percent, effective February 15, 2008.  As the maximum 
schedular rating was not assigned, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).

VA and private treatment records reflect the Veteran's 
complaints of and treatment for low back disability.  A June 
2006 MRI report of the Veteran's lumbar spine documented that 
the L5-S1 level showed a 2 mm posterior central broad-based 
disc protrusion and mild bilateral facet joint hypertrophy 
with no stenosis; the conus, bone marrow, alignment and 
perivertebral soft tissue were normal.  An October 2007 x-ray 
report of the Veteran's lumbar spine documented no bony or 
disc space abnormality.  An October 2007 MRI report of the 
Veteran's lumbar spine documented mild degenerative changes, 
desiccation of L5-S1, unremarkable bilateral neuroforamina, a 
3 to 4 mm central protrusion of L5-S1, no spinal stenosis or 
intradural abnormal signal intensity, and an unremarkable 
conus area.  In March 2008, the Veteran's forward flexion of 
the thoracolumbar spine was within full limits.  Range of 
motion testing in June 2008 of the thoracolumbar spine showed 
forward flexion to 90, with pain beginning at 10 degrees.  VA 
treatment records document multiple lumbar injections for 
pain relief, as well as issuance of a cane in March 2009.

The Veteran was afforded a VA fee basis examination pertinent 
to his low back disability in March 2006.  During the 
examination, the Veteran reported the following symptoms 
resulting from the spine condition: stiffness limited by pain 
with decreased range of motion, which was worse in the 
morning; and weakness limited by pain without a focal 
neurologic deficit.  The Veteran reported constant pain, 
which could be elicited by physical activity, and that it 
traveled to both legs and buttocks.  The characteristic of 
the pain was burning, aching, sharp, and cramping.  The 
Veteran reported that his pain was relieved by rest and 
medication.  He reported treatment by a chiropractor.  The 
Veteran reported incapacitating episodes as often as 2 times 
per year, which last for 4 days.  The Veteran's functional 
impairment included that he had limited ability to walk 2-3 
blocks, could not drive for over 45 minutes without stopping, 
and limited ability to bend, stoop, and carry.  The Veteran 
reported that he worked at a retail company on the floor, 
that his back disability was affecting his ability to perform 
his work duties, and that his disability resulted in 2 days 
of lost work per year.  On examination, the Veteran's posture 
and gait were within normal limits.  The Veteran did not 
require an assistive device for ambulation.  Inspection of 
the spine revealed normal head position with symmetry in 
appearance.  There was symmetry of spinal motion with 
abnormal curvatures of the spine with mild loss lordosis.  
Examination the thoracolumbar spine revealed no complaints of 
radiating pain on movement; muscle spasm and tenderness were 
present at the L3-L5 paraspinal area.  There was positive 
straight leg raising on the right and left.  There was no 
ankylosis of the lumbar spine.  Range of motion testing of 
the thoracolumbar spine showed forward flexion to 40 degrees 
secondary to pain, extension to 10 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 20 degrees, 
left lateral rotation to 20 degrees, and right lateral 
rotation to 20 degrees.  The combined range of motion of the 
thoracolumbar spine was 130 degrees.  An x-ray of the 
Veteran's lumbar spine was within normal limits.  The 
examiner diagnosed the Veteran with low back strain with 
limited range of motion.  The examiner commented that pain 
had the major functional impact, and it appears that the 
examiner believed that such factor would additionally limit 
joint function by 10 degrees.  

In February 2008, the Veteran was afforded another VA fee 
basis examination for his low back disability.  During the 
examination, the Veteran reported stiffness and weakness at 
all times.  The Veteran also reported constant pain, which 
travels to the back of the legs.  The characteristic of the 
pain was squeezing, burning, aching, sharp, sticking, and 
cramping.  The Veteran reported that the pain could be 
elicited by physical activity and stress, but that it also 
came by itself.  He reported that the pain was relieved by 
rest, medication, heating pad, ice, and a TENS unit.  The 
Veteran reported that he could function with medication 
during times of pain.  The Veteran reported that his low back 
disability had not resulted in any incapacitation.  The 
Veteran's posture was within normal limits, but his gait was 
abnormal due to a limp.  Examination the thoracolumbar spine 
revealed no evidence of radiating pain on movement, muscle 
spasm was absent, and there was tenderness noted with 
palpation over the lumbar spinous processes.  The examiner 
found no ankylosis of the lumbar spine.  Range of motion 
testing of the thoracolumbar spine showed forward flexion to 
30 degrees secondary to pain, extension to 10 degrees, left 
lateral flexion to 10 degrees, right lateral flexion to 10 
degrees, left lateral rotation to 10 degrees, and right 
lateral rotation to 10 degrees.  The combined range of motion 
of the thoracolumbar spine was 80 degrees.  The joint 
function of the spine was additionally limited by pain after 
repetitive use, but by 0 degrees.  The joint function of the 
spine was not additionally limited by fatigue, weakness, lack 
of endurance, and incoordination after repetitive use.  An x-
ray of the Veteran's lumbar spine showed spondylosis.  The 
examiner diagnosed the Veteran with recurrent low back strain 
with spondylosis and intervertebral disc syndrome involving 
bilateral L1-S1 nerve roots.

The Veteran was afforded a subsequent VA fee basis 
examination in April 2009.  During the examination, the 
Veteran reported stiffness and numbness.  He denied loss of 
bladder and bowel control.  The Veteran reported constant 
pain, which was crushing, squeezing, burning, aching, 
oppressing, sharp, sticking, and cramping, and that it travel 
to his legs.  He reported that the pain could be elicited by 
physical activity, and that it was relieved by rest and 
medication.  He reported that he could function with 
medication during times of pain.  The Veteran denied that his 
low back disability has resulted in any incapacitation.  He 
reported difficulty performing any activity when pain was 
severe.  The Veteran's posture was within normal limits, but 
he had a limping gait.  The Veteran required a cane for 
ambulation, but did not require a brace, crutches, corrective 
shoes, or a walker.  Examination the thoracolumbar spine 
revealed no evidence of radiating pain on movement, muscle 
spasm was absent, and there was tenderness noted with 
palpation over the lumbar spinous processes and paraspinal 
muscles.  There was no ankylosis of the lumbar spine.  Range 
of motion testing of the thoracolumbar spine showed forward 
flexion to 30 degrees secondary to pain, extension to 10 
degrees, left lateral flexion to 10 degrees, right lateral 
flexion to 10 degrees, left lateral rotation to 10 degrees, 
and right lateral rotation to 10 degrees.  The combined range 
of motion of the thoracolumbar spine was 80 degrees.  The 
joint function of the spine was additionally limited by pain 
and lack of endurance, but there was no additional limitation 
on degree.  The joint function of the spine was not 
additionally limited by fatigue, weakness, and incoordination 
after repetitive use.  The examiner diagnosed the Veteran 
with recurrent low back strain with spondylosis and 
intervertebral disc syndrome involving bilateral L1-S1 nerve 
roots.  The examiner stated that the effect of the condition 
of the Veteran's usual occupation was severe, as the Veteran 
has had to stop working; the effect of the condition on the 
Veteran's daily activity was moderate.

Analysis

The service-connected low back disability at issue has been 
rated by the RO as 20 percent disabling prior to February 15, 
2008, and 40 percent disabling from February 15, 2008, 
forward.  For the reasons set forth below, the Board finds 
that a 40 percent rating, but no higher, is warranted for the 
entire period contemplated by this appeal. 

Initially, the Board notes that compensable objective 
neurologic abnormalities from the Veteran's recurrent low 
back strain with spondylosis and intervertebral disc syndrome 
been evaluated separately.  In this case, service connection 
has been granted for peripheral neuropathy of the right and 
left lower extremities associated with recurrent low back 
strain with spondylosis and intervertebral disc syndrome 
involving bilateral L1-S1 nerve roots.  Because these 
associated disabilities are already separately compensable 
and have been considered in a separate rating decision, they 
have not been considered for purposes of the Board's current 
analysis under Diagnostic Code 5243.

The Board has considered rating the Veteran's recurrent low 
back strain with spondylosis and intervertebral disc syndrome 
involving bilateral L1-S1 nerve roots under other Diagnostic 
Codes in order to provide the Veteran with the most 
beneficial rating.  The Board finds that the Veteran's low 
back disability is rated most appropriately under Diagnostic 
Code 5243.

Due to the staged ratings throughout the period on appeal, 
the Board must consider different criteria according to the 
rating assigned to each period of time.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

To meet the criteria for a rating for a 40 percent rating, 
the evidence must show that forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, 
favorable or unfavorable ankylosis of the entire 
thoracolumbar spine, or unfavorable ankylosis of the entire 
spine.  In the alternative, the Veteran may show 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.

In considering the period prior to February 15, 2008, the RO 
has determined that the Veteran was not entitled to more than 
a 20 percent disability rating under any of the spinal rating 
criteria applicable.  However, the Veteran's representative 
has directed the Board's attention to a comment by the March 
2006 VA examiner that joint function would be decreased by an 
additional 10 degrees due to pain.  Although not entirely 
clear, a liberal reading of that examination report would be 
that the reported limitation of flexion to 40 degrees might 
be reduced to 30 degrees due to pain.  The Board agrees with 
the representative that this would more nearly approximate 
limitation of flexion to 30 degrees.  As such, a 40 percent 
rating is warranted.  38 C.F.R. § 4.7.

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent at any time 
during the appeal period.  All of the medical records show 
some motion; there is no ankylosis.  Moreover, although the 
Veteran reported a total of 8 days of incapacitating episodes 
during the past year; however, a rating in excess of 40 
percent under the intervertebral disc criteria requires a 
showing of incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.  There has been 
no such showing.  The Board also notes that during the 
Veteran's February 2008 and April 2009 VA fee basis 
examinations, he denied incapacitating episodes.  

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R.
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the medical evidence and the symptoms described 
by the Veteran fit within the criteria found in Diagnostic 
Code 5243.  In short, the rating criteria contemplate not 
only his symptoms but the severity of his disability.  For 
these reasons, referral for extraschedular consideration is 
not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

The Veteran may always initiate a claim for an increased 
rating in the future if there is an increase in the severity 
of his recurrent low back strain with spondylosis and 
intervertebral disc syndrome involving bilateral L1-S1 nerve 
roots.


ORDER

Entitlement to a disability rating of 40 percent (but no 
higher) is warranted for the entire period contemplated by 
this appeal for the Veteran's recurrent low back strain with 
spondylosis and intervertebral disc syndrome involving 
bilateral L1-S1 nerve roots.  To this extent, the appeal is 
granted, subject to laws and regulations applicable to 
payment of VA monetary benefits. 


REMAND

The Veteran contends that he is entitled to service 
connection for left knee disability.  Regrettably, the record 
as it stands is currently inadequate for the purpose of 
rendering a fully informed decision.  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand is required in order to fulfill its statutory duty 
to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).  
The Board finds that additional development is necessary 
prior to final appellate review.

The Board observes that the Veteran's claim includes 
entitlement based on a secondary service connection theory.  
Under 38 C.F.R. § 3.310, service connection is warranted for 
a disability, which is proximately due to, or the result of a 
service-connected disease or injury.  The United States Court 
of Appeals for Veterans Claims has also held that service 
connection can be granted for a disability that is aggravated 
by a service-connected disability and that compensation can 
be paid for any additional impairment resulting from the 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The service treatment records document that the Veteran was 
seen in June 1987, July 1987, August 1987, and June 1988 for 
complaints regarding his left knee.  VA treatment records 
document current complaints of left knee pain, as well as 
issuance of a knee brace in September 2009.  The Veteran 
submitted a private medical opinion, dated in April 2010, in 
support of his claim.  The opinion states that the Veteran's 
left knee joint space narrowing and degeneration were 
aggravated by the gait he exhibits due to chronic low back 
pain.

The record reflects that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
claimed left knee disability.  VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  38 
U.S.C.A. § 5103A.  The Court has held that, when the medical 
evidence is inadequate, VA may supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The Board finds that the Veteran should be afforded 
a VA examination to assess the nature and etiology of his 
claimed left knee disability.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
left knee disability.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported.

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer the following opinions:

a)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
left knee disability is causally 
related to his active duty service or 
any incident therein?

b)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
left knee disability is proximately due 
to, or caused by, his already service-
connected low back disability, 
peripheral neuropathy of the lower 
extremities, and/or left ankle 
disability?

c)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that the Veteran's claimed 
left knee disability has been 
aggravated by his already service-
connected low back disability, 
peripheral neuropathy of the lower 
extremities, and/or left ankle 
disability?  The term 'aggravation' is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

2.  To avoid further remand, the AMC/RO 
should review the examination report 
obtained, and ensure that the requested 
opinions have been answered with 
supporting rationale.

3.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issue of entitlement to 
service connection for left knee 
disability should be readjudicated under 
both direct and secondary theories of 
service connection.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


